DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This action is in reply to the communication filed on November 15, 2021.
Claims 1, 9 and 10 have been amended and are hereby entered.
Claims 1, 2, 6, and 9 – 11 are currently pending and have been examined. 
This action is made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 9 recites that the rate of volume change of the cosmetic carrier of claim 1 is 5.29% or less based on the formula of Formula (1). However, the specification only provides one example of a fiber with the claimed PP core and PB sheath, Example 7. Example 7 shows a rate of change of - 2.71%, which is not seen as support for the entire claimed range. Therefore the claimed range is not supported by the specification as filed and constitutes new matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2 and 9 - 11 are rejected under 35 U.S.C. 103 as being unpatentable over Okaya (US20090318050) in view of Yamanaka (US20180235344).
As per claims 1, 2, 9, and 10 Okaya teaches:
A cosmetic carrier formed of a fibrous aggregate having a core-sheath structure wherein the fibers having a core-sheath structure comprise an eccentric core-sheath type conjugate fiber (Fig. 1 shows a cross section of a fiber of the eccentric sheath-core type, where component 1 is the sheath and component 2 is the core as described in [0053 – 0054]. & [0146]: “The nonwoven fabric comprising the crimping conjugate fiber of the present invention has an initial bulk and bulk recovery property… and can be used also in low-density nonwoven fabric products, such as… materials for cosmetics…”)
Wherein the fibers have a shape like a spiral (Fig. 2B shows spiral crimps.)
The core portion with a melting point higher than that of the sheath portion and the sheath portion is polybutylene-1 ([0032]: “As the first component, the polybutylene-1 may be used alone” and Abstract: “The second component comprises a polymer having a melting point higher than that of polybutene-1 by at least 20°C.”)
The core portion is polypropylene ([0046]: “It is preferable that the second component is a polymer having excellent bending elasticity. Examples of these include… polypropylenes…”)
The fibrous aggregate having a core-sheath structure is formed by fusing the fibers having a core-sheath structure at a part of the sheath portion ([0053]: “The surface of the first component is melted during thermal bonding.”)
Okaya teaches the fibers for use in cosmetic applications, including as a cosmetic carrier ([0146]: “The nonwoven fabric comprising the crimping conjugate fiber of the present invention has an initial bulk and bulk recovery property… and can be used also in low-density nonwoven fabric products, such as… materials for cosmetics…”). Okaya does not teach:
A cosmetic container comprising the cosmetic carrier and a cosmetic having a flowability and containing an ultraviolet absorber
The fibers having a core-sheath structure have a weight of 2.0 to 7.0 g with a length of 10,000 m.
Yamanaka teaches core sheath conjugate fibers with resin B as a core component and resin A as a sheath component where resin B has a higher melting point than resin A ([0035 – 0037] & Abstract). Yamanaka further teaches these fibrous aggregates can be used as an elastic body for holding a cosmetic ([Abstract]). Yamanaka teaches that the elastic body for holding a cosmetic is housed in a cosmetic container such as a compact ([0002]). Yamanaka further teaches:
A cosmetic container housing the cosmetic carrier and a liquid cosmetic having a flowability ([0002]: “The cosmetic container has a container body and a lid, and an elastic body for holding a liquid cosmetic is housed in the container body.” As per claim 10, since the cosmetic is a liquid, it is interpreted as including moisture.)
The cosmetic containing an ultraviolet absorber and is impregnated and retrievably held in the cosmetic carrier ([0072]: “The elastic body for holding a cosmetic of the present invention is also excellent in holding property… of an ultraviolet absorbent contained in cosmetic” As the cosmetic carrier is porous, it would naturally follow that the cosmetic is capable of being retrieved from the cosmetic carrier, as claimed.)
The fibers having a core-sheath structure have a weight of 2.0 to 7.0 g with a length of 10,000 m. ([0041]: “The fineness of the conjugate fiber is preferably 0.5 to 15 denier, and more preferably 1 to 10 denier, from the viewpoint that a cosmetic which is incorporated into the elastic body for holding a cosmetic can be efficiently taken to the 
It would have been obvious to one of ordinary skill in the art to provide the fibrous aggregate of Okaya in a cosmetic container housing with a cosmetic having flowability and containing an ultraviolet absorber as taught by Yamanaka. One of ordinary skill would have been motivated because Okaya teaches cosmetic applications as suitable uses for the fibrous assemblies ([0146]), and Yamanaka teaches cosmetic housings as suitable housings for such fibrous assemblies ([0002]) and cosmetics having flowability and containing an ultraviolet absorber as suitable cosmetics for such fibrous assemblies ([0072]). Furthermore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to provide the fibers of the fibrous assembly with the claimed fineness, as taught by Yamanaka, motivated by the desire to predictably produce a fibrous body having a fiber fineness known in the art as being predictably suitable for such applications, where a held cosmetic can be efficiently taken to the outside while having excellent mechanical strength ([0041]).
As per claims 9 and 10, as set forth above, the cosmetic is a liquid cosmetic including moisture.  Regarding the claimed rate of volume change, in general, a limitation is inherent if it is the “natural result flowing from” the explicit disclosure of the prior art. Schering Corp. v. Geneva Pharms., Inc.,
As per claim 11, the transitional phrase “consisting essentially of” limits the scope of a claim to the specified materials or steps and those that do not materially affect the basic and novel characteristics of the claimed invention.  For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.”  If Applicants contend that additional materials in the prior art are excluded by the recitation of “consisting essentially of,” Applicants have the burden of showing that the introduction of additional components would materially change the characteristics of Applicants’ invention. Since Okaya does not teach any additional required components and teaches that the fibrous assembly is at least 30 mass % of the crimping conjugate fiber, which is the bicomponent fiber ([0015]), Okaya meets the limitations of claim 11 wherein the cosmetic carrier consists essentially of the fibrous aggregate.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Okaya (US20090318050) in view of Yamanaka (US20180235344) as applied to claims 1, 2, and 9 – 11 above and further in view of Pike (US5605749)
As per claim 6, the prior art combination does not teach:
Wherein the fibrous aggregate having a core-sheath structure has an apparent density of 0.03 g/cm3 to 0.10 g/cm3.
Pike teaches an impregnated nonwoven pad for applying a topical active agent (Abstract). Pike teaches these topical agents can be cosmetic compounds (Column 8, Lines 18 – 24). Pike teaches that the density of these non-woven pads are typically between about 0.01 – 0.1 g/cm3 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have provided the cosmetic carrier of the prior art combination with densities such as within the claimed range as taught by Pike, because Pike teaches that these densities are typical and suitable for non-woven pads (Column 3, Lines 40 – 46), including those for topically applying cosmetic compounds (Column 8, Lines 18 – 24).
Response to Amendments
Applicant’s amendments to the claims, filed November 15, 2021, caused the withdrawal of the objection to claims 1 and 9 as set forth in the office action filed November 4, 2021. 
Applicant’s amendments to the claims, filed November 15, 2021, caused the withdrawal of the rejection of claims 

Response to Arguments
Based on Applicant’s remarks filed November 15, 2021, claim 9 is interpreted so that all liquid cosmetics contain moisture inherently.
Applicant's remaining arguments filed November 15, 2021, have been fully considered but they are not persuasive.
Applicant argues that Okaya only exemplifies the materials of the fiber and does not specifically teach them as fibers with a polypropylene core and polybutylene sheath. Examiner respectfully disagrees. In [0046], Okaya lists polypropylene as an example of a suitable core material. While Okaya does not provide an example fiber with a polypropylene core, Examiner notes that the invention of the prior art is not limited to or defined by only those embodiments disclosed in the Examples.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 424 (CCPA 1971).
Applicant argues that Okaya does not teach that the fibers can be used as a cosmetic carrier. Examiner respectfully disagrees. The Examiner has not alleged that Okaya teaches the fibers are used as a cosmetic carrier; rather, the rejection is made over Okaya in view of Yamanaka. In [0146], Okaya teaches these fibrous aggregates are suitable for cosmetic applications. Yamanaka is then provided to show that fibrous aggregates are suitable for cosmetic carriers, as claimed.
Applicant argues that Okaya does not teach that swelling of the cosmetic carrier including an ultraviolet absorber can be suppressed and that the superior effects provided by the claimed invention cannot be predicted from Okaya and Yamanaka, either alone or in combination. Examiner respectfully disagrees. Initially, Examiner notes that the ultraviolet absorber is not claimed to be present in the cosmetic carrier, as argued.  Rather, the ultraviolet absorber is claimed to be in the cosmetic contained within the cosmetic carrier. In the sentence highlighted in the reference provided by Applicant, it is taught that when a solvent has a high affinity for a macromolecule, the macromolecule chain attracts the solvent and swells. This is seen as evidence that the suppression of swelling is related to the polybutylene sheath material and is a property naturally flowing from the composition of the fibers, as argued above. Okaya teaches that conjugate fibers with polybutylene sheath materials have high elasticity, bulk recovery property, and durability ([Abstract]). Okaya does not need to recognize the  swelling suppression. The claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Applicant has not demonstrated that the invention of the prior art combination would not behave similarly.
Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780.  The examiner can normally be reached on Monday through Friday from 6:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER Y CHOI/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        



/J.N.C./Examiner, Art Unit 1789